Exhibit 10.2

 

LOGO [g706703g0806144548251.jpg]

Date: June 7, 2019 (as revised June 10, 2019)

SEPARATION AGREEMENT AND GENERAL RELEASE

The purpose of this Confidential Separation Agreement and General Release (the
“Agreement”) is to set forth the terms of Rosamund Else-Mitchell’s (“you” or
“your”) separation from Houghton Mifflin Harcourt Publishing Company and/or any
of its affiliates (collectively, the “Company”) effective June 28, 2019 (the
“Separation Date”) and your eligibility for the Separation Benefits described
below. You are entitled to the Separation Benefits only if you agree to and
comply with the terms of this Agreement.

In consideration of the mutual promises and agreements contained herein and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, you and the Company agree as follows:

1.    Separation of Employment. Your employment with the Company will end at the
close of business on the Separation Date. You acknowledge that from and after
the Separation Date, you will have no authority to, and shall not represent
yourself as an employee or agent of the Company. The Company shall not have the
right to involuntarily terminate your employment prior to the Separation Date
other than for Cause. In the event of the Company’s involuntary termination of
your employment for Cause, you shall not be entitled to any Separation Benefits
(defined below) and the Company reserves all forfeiture and recoupment rights
under any other Company plans or policies. For purposes of this Agreement,
“Cause” shall have the meaning given such term in the Houghton Mifflin Harcourt
Publishing Company ELT Severance Plan.

2.    Separation Benefits. Subject to the terms of this Agreement (including
that you sign and return this Agreement to the Company by June 14, 2019 and
comply with its terms), and your subsequent execution of a second general
release of claims (in addition to the release of claims provided in Paragraph 6
hereof) in the form attached hereto as Attachment 1 (the “Release”) (which
Release shall be executed and delivered no earlier than the Separation Date but
not later than 21 days following the Separation Date) and such Release becoming
effective after the expiration of seven days following your execution thereof
without your revocation of the Release, and provided that you have not rescinded
the non-competition obligations set forth in Paragraph 9(e) below within seven
business days after signing this Agreement, the Company will provide you with
the following benefits, (collectively, the “Separation Benefits”):

(a)    Separation Pay. The Company will pay you 52 weeks of separation pay at
your current weekly rate of $10,096.15, less required withholdings and
deductions in accordance with the Company’s normal payroll schedule and practice
(“Separation Pay”). The Company will make the first payment as soon as
practicable following the later of (i) your timely execution of this Agreement,
(ii) your timely execution of the Release, (iii) the expiration of the
revocation period contained in the Release, without your revocation, and
(iv) your compliance with the obligations set forth in Paragraph 9(b) below. The
first payment will cover the time period from the day after your Separation Date
until the first practicable regularly scheduled pay date following your
execution of the Release and the end of the revocation period. In no event will
payments be made later than the last day of the second taxable year following
the taxable year in which the Separation Date occurs.

(b)    Repayment Waiver. The Company will waive the requirement under the
Employee Relocation Expense Repayment Agreement dated August 21, 2018 that you
repay the relocation expenses the Company paid in connection with your move to
Boston, MA.

 

1

Employee Initials: /s/REM

Company Initials: /s/WB



--------------------------------------------------------------------------------

You shall remain eligible for the Separation Pay even if you secure other
employment with an employer other than the Company or any of its affiliates
prior to or while receiving Separation Pay. If you become re-employed by the
Company or any of its affiliates while receiving Separation Pay, you shall have
no further right to any unpaid or unused Separation Pay, which shall end
immediately upon rehire. You acknowledge and agree that you would not be
entitled to the Separation Pay if you had not signed this Agreement and entered
into the Release.

3.    Unused Vacation. As of the date of this Agreement, you have 23.24 hours of
accrued but unused vacation. Any accrued but unused vacation as of the
Separation Date will be paid to you with your final pay even if you do not sign
this Agreement.

4.    Employee Benefits. Except as set forth in this Agreement or as otherwise
required by applicable law, your participation in and rights under any Company
employee benefit plans and programs will be governed by the terms and conditions
of those plans and programs, which may be amended, modified, suspended or
terminated by the Company at any time for any or no reason to the extent
permitted by law.

5.    Stock Options and Restricted Stock. Nothing in this Agreement is intended
to modify the Company’s or your rights and obligations (and restrictions on such
rights and obligations, including but not limited to those in the Company’s
Securities Trading Policy) with respect to awards of stock options, time-based
restricted stock units (“RSUs”), performance-based restricted stock units
(“PSUs”) or any other outstanding equity awards (collectively, “Awards”) made
under the Houghton Mifflin Harcourt Company 2015 Omnibus Incentive Plan (“OIP”),
including without limitation your right to exercise vested options for 90 days
following the Separation Date and your forfeiture of all RSUs, PSUs and other
Awards that, in each instance, have not vested on or before the Separation Date.
The terms of the applicable Award agreements and plan documents remain in effect
with respect to such Awards.

6.    Release of Claims.

(a)    You, and anyone claiming through you or on your behalf, waive the right
to assert and further agree to release and discharge the Company and the other
Released Parties (as defined below) with respect to any and all Claims (as
defined below), whether currently known or unknown, that you now have, have ever
had, or may ever have against the Company and any of the other Released Parties
arising from or related to any fact, agreement, act, omission, or thing
occurring or existing at any time prior to or on the date on which you sign this
Agreement. Without limiting the foregoing, the Claims released by you hereunder
include, but are not limited to:

(i)    all Claims for or related in any way to your employment, compensation,
other terms and conditions of employment, or termination from employment with
the Company, including without limitation all claims for salary, wages, bonus,
incentive, commission, stock, stock options (including all Claims under the OIP
and the Awards, except for Claims related to vested stock options, RSUs and
PSUs), severance pay, employee benefits or any other compensation or benefit;

(ii)    all Claims that were or could have been asserted by you or on your
behalf: (A) in any federal, state, or local court, commission, or agency;
(B) under any common law theory; or (C) under any contract, tort, federal,
state, or local law, statute, regulation, ordinance, constitutional provision,
administrative code, rule or executive order; and

(iii)    all Claims that were or could have been asserted by you or on your
behalf arising under any of the following laws, as amended from time to time:
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act;
the Genetic Information Nondiscrimination Act; the Equal Pay Act of 1963; the
Rehabilitation Act of 1973; the National Labor Relations Act; the Employee
Retirement Income Security Act; the Family and Medical Leave Act; the Worker
Adjustment and Retraining Notification Act; the Uniformed Services Employment &
Reemployment Rights Act; the Massachusetts Fair Employment Practices Act; M.G.L.
c. 151B, § 1 et seq.; the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H
and 11I; the Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and

 

2

Employee Initials: /s/REM

Company Initials: /s/WB



--------------------------------------------------------------------------------

M.G.L. c. 214, § 1C; the Massachusetts Labor and Industries Act, M.G.L. c. 149,
§ 1 et seq.; the Massachusetts Payment of Wages Act, M.G.L. c. 149, §§ 148 et
seq.; the Massachusetts Equal Pay Act, M.G.L. c. 149, §105A et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B; and the Massachusetts Maternity
Leave Act , M.G.L. c. 149, § 105(d), and all other federal, state and local
laws, statutes, regulations or ordinances, including any “whistleblower” law,
statute, regulation or ordinance, prohibiting discrimination or pertaining to
employment.

(b)    Notwithstanding the foregoing terms, you do not waive or release (i) any
claim for the Separation Pay; (ii) any right or claim that may not legally be
waived; (iii) any vested benefits under the Company’s employee benefit plans and
programs; (iv) your rights to indemnification and defense, if any, pursuant to
the Company’s certificate of incorporation and by-laws; or (v) your rights, if
any, under the Company’s D&O insurance policies.

(c)    The term “Released Parties” as used in this Agreement means: (i) the
Company and its past, present, and future parents, divisions, subsidiaries,
partnerships, affiliates, and other related entities (whether or not they are
wholly owned); (ii) the past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, agents,
representatives, members, associates, employees and attorneys of each entity
listed in subpart (i) above; and (iii) the predecessors, successors, and assigns
of each entity listed in subparts (i) and (ii) above.

(d)    The terms “Claim” and “Claims” as used in this Paragraph 6 are intended
to be as broad as the law allows and mean any and all charges, complaints, and
other forms of action against any of the Released Parties, seeking any form of
relief including, without limitation, equitable relief (whether declaratory,
injunctive or otherwise), the recovery of any damages, or any other form of
monetary recovery whatsoever (including, without limitation, back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
liquidated damages, treble damages, consequential damages, attorneys’ fees and
any other costs) against any of the Released Parties.

(e)    This Release does not prohibit you from filing a charge of discrimination
with the Equal Employment Opportunity Commission (“EEOC”) or any state or local
human rights agency. Nor does this Agreement prevent you from participating in
any investigation or proceeding conducted by the EEOC or any state or local
agency. However, the Agreement does preclude the recovery of monetary damages,
including attorneys’ fees and costs, against the Released Parties for any charge
or claim of discrimination and you hereby waive any right to any relief,
including the right to damages, attorneys’ fees and costs in connection with any
charge or claim for discrimination.

7.    Representations.

(a)    You represent and warrant that: (a) you have not filed any complaint,
charge or claim or initiated any other legal proceedings against any of the
Released Parties; (b) no such proceedings have been initiated against any of the
Released Parties on your behalf; (c) you are the sole owner of the claims that
are released in Paragraph 6 above; (d) none of these claims has been transferred
or assigned or caused to be transferred or assigned to any other person, firm or
other legal entity; and (e) you have the full right and power to grant, execute,
and deliver the releases, undertakings, and agreements contained in this
Agreement.

(b)    The Company represents that it is not aware of any basis for the Company
to bring a claim against you in connection with your actions while employed by
and on behalf of the Company.

8.    No Compensation Owing. Except as provided in this Agreement, you
acknowledge and agree that you are not entitled to and will not receive any
payments (other than for earned but unused vacation, if any, and unpaid base
salary earned through the Separation Date), benefits, or recovery of any kind
from the Company or other Released Parties, including but not limited to any
salary, wages,

 

3

Employee Initials: /s/REM

Company Initials: /s/WB



--------------------------------------------------------------------------------

commissions, incentive, holiday pay, stock options, stock, bonuses or severance.
In the event of any further proceedings whatsoever based upon any matter
released herein, the Company and each of the other Released Parties shall have
no further monetary or other obligation of any kind to you, including without
limitation any obligation for any costs, expenses and attorneys’ fees incurred
by or on behalf of you.

9.    Company Property; Restrictive Covenants. You acknowledge and agree to the
following:

(a)    Acknowledgements. You understand and acknowledge that by virtue of your
employment with the Company, you had access to and knowledge of Confidential
Information (defined below), were in a position of trust and confidence with the
Company and benefitted from the Company’s goodwill. You understand and
acknowledge that the Company invested significant time and expense in developing
the Confidential Information and goodwill. You further understand and
acknowledge that the restrictive covenants below are necessary to protect the
Company’s legitimate business interests in its Confidential Information and
goodwill. You further understand and acknowledge that the Company’s ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company and that the Company
would be irreparably harmed if you violate the restrictive covenants below.

(b)    Company Property. By no later than the Separation Date, you shall return
all documents (whether in hard copy or electronic form) and other property of
the Company and the other Released Parties, including all property containing
any Confidential Information (defined below), to the Company and you shall not
retain any copies thereof. Notwithstanding the terms of Paragraph 2, none of the
Separation Benefits will be paid or available to you until you have returned all
Company property, paid any and all personal charges charged to your
Company-issued credit card or any other Company account, and repaid any and all
cash advances or other advances (including but not limited to any advance of
vacation time not yet accrued) provided to you by the Company.

(c)    Non-Disclosure of Confidential Information. You shall abide by all common
law and/or statutory obligations relating to protection and non-disclosure of
the Company’s Confidential Information. Additionally, you shall regard and
preserve as confidential all Confidential Information pertaining to the Company
that has been obtained by you in the course of employment with the Company,
whether such information is in your memory or in writing or other physical or
electronic form. Except as required by law, you will not, without written
consent and authority from the Company, directly or indirectly, use for your
benefit or purpose or disclose to others any Confidential Information. Further,
the terms of the Confidentiality and Intellectual Property Agreement dated
May 6, 2016 are incorporated herein and shall survive the signing of this
Agreement and you hereby reaffirm your obligation to abide fully by the
provisions of such agreement. To the extent that such incorporated agreement
provides for greater obligations with regard to confidential or proprietary
information, then the terms affording the Company the broadest protection shall
apply.

(d)    Confidential Information. “Confidential Information” as used in this
Agreement includes all trade secrets and confidential and proprietary
information of the Company, including all (i) Financial Information, such as the
Company’s or any of its affiliates’ earnings, assets, debts, prices, pricing
structure, volume of purchases, business plans, sales or other financial data,
services and operations; (ii) Marketing Information, such as details about
ongoing or proposed marketing programs or agreements by or on behalf of the
Company or any of its affiliates, sales forecasts, test market information or
results of marketing efforts or information about impending transactions;
(iii) Personnel Information, such as employee’s personally identifiable
information, medical histories, compensation or other terms of employment,
actual or proposed promotions, hirings, resignations, disciplinary actions,
terminations or reasons therefore, training methods, performance, or other
employee information; (iv) Customer Information, such as any compilation of
past, existing or prospective customer’s names, addresses or backgrounds,
records of purchases ad prices, proposals or agreements between customers and
the Company or any of its affiliates, status of customer’s accounts or credit or
related information

 

4

Employee Initials: /s/REM

Company Initials: /s/WB



--------------------------------------------------------------------------------

about actual or prospective customers; (v) Product Information, such as product
designs, patterns, devices, plans for new products, line extensions,
manufacturing and distribution processes and related information; and (vi) Other
Information that the Company or any of its affiliates maintains as confidential
and uses to conduct its business or gain competitive advantage. “Confidential
Information” does not include information that lawfully is or has become
generally known to the public other than through my breach of my obligations to
the Company.

(e)    Non-Competition. Because of the Company’s legitimate business interest as
described in this Agreement and the good and valuable consideration offered to
you, and in connection with the cessation of your employment, for a period of
one year after the Separation Date (the “Restricted Period”), you shall not
directly or indirectly, own, manage, operate, control, consult with, be employed
by or participate in the ownership, management, operation or control of any of
the following companies or their parents, divisions, subsidiaries, partnerships,
affiliates, successors or other related entities (whether or not they are wholly
owned): McGraw-Hill (including the combined McGraw-Hill and Cengage entity
should the proposed merger of the two close), Pearson, Scholastic and Curriculum
Associates (“Restricted Companies”). For the avoidance of doubt, you have seven
business days following the date you sign this Agreement to rescind your
acceptance of this Paragraph 9(e); provided, however, that you acknowledge that,
should you so rescind, you will not be eligible to receive any of the Separation
Benefits and you will remain subject to the continuing obligations set forth in
the Non-Competition and Non-Solicitation Agreement previously entered into
between you and the Company on April 22, 2015.

(f)    Non-Solicitation; Non-Hire. You understand and acknowledge that the
Company has expended and continues to expend significant time and expense in
recruiting and training its personnel and that the loss of personnel would cause
significant and irreparable harm to the Company. During the Restricted Period,
(i) you shall not, directly or indirectly, employ, solicit for employment or
otherwise contract for the services of any employee of, independent contractor
engaged by or contingent personnel assigned to the Company at the time of this
Agreement or who shall subsequently become an employee, independent contractor
or contingent personnel of the Company during the Restricted Period; provided,
however, this subparagraph (f) shall not apply to your personal assistant as of
the Separation Date; and (ii) you shall not solicit, on behalf of the Restricted
Companies, any person or entity who is, or was at any time within the 12 months
prior to the Separation Date, a customer of the business conducted by the
Company.

(g)    Blue Pencil. You and the Company further acknowledge that the time,
scope, geographic area and other provisions of this Agreement have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. In the event that the covenants in this
Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

(h)    Non-Disparagement. Except as required by law, or as otherwise permitted
by Paragraph 9(k) below, you shall not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
its officers, directors, employees, or advisors; or their respective businesses
or reputations. The Company shall instruct its directors and officers at the
level of Executive Vice President and above, except as required by law, not to
make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage you or your business or reputation.

(i)    Enforcement. You acknowledge that a breach or threatened breach of the
covenants contained in this Paragraph 9 may cause irreparable damage to the
Company and its affiliates, the exact amount of which will be difficult to
ascertain and that the remedies at law for any such breach or

 

5

Employee Initials: /s/REM

Company Initials: /s/WB



--------------------------------------------------------------------------------

threatened breach will be inadequate. Accordingly, you agree that if you breach
or threaten to breach any of the covenants contained in this Paragraph 9, in
addition to any other remedy which may be available at law or in equity, the
Company shall be entitled to specific performance and injunctive relief without
posting a bond, and you hereby waive the adequacy of a remedy at law as a
defense to such relief. You further acknowledge and agree that, while the
non-solicitation obligations above are essential to the protection of the
Company’s legitimate business interests, such interests cannot adequately be
protected without the non-competition obligations set forth in Paragraph 9(e).

(j)    Confidentiality of Agreement. Except as required by law, or as otherwise
permitted by Paragraph 9(k) below, you shall not disclose the existence or terms
of this Agreement to any third parties with the exception of your financial
advisor(s), attorney(s), and immediate family member(s), provided that each such
person shall be bound by this confidentiality provision and you shall ensure
such confidentiality, as well as the office of unemployment, taxing authorities
and bank personal if requested to do so. You will give the Company immediate
notice and a copy of any subpoena or other legal requirement that you make any
otherwise prohibited disclosure, prior to making any such disclosure to the
extent practicable.

(k)    Nothing in this Agreement or elsewhere prohibits you from communicating
with government agencies about possible violations of federal, state or local
laws or regulations or otherwise providing information to any government agency,
regulator, or legal authority, filing a complaint with any government agency,
participating in government agency investigations or proceedings, or making
other disclosures that are protected under the whistleblower provisions of
federal, state or local laws or regulations. You are not required to notify the
Company of any such communications; provided, however, that nothing herein
authorizes the disclosure of information that you obtained through a
communication that was subject to the attorney-client privilege. Further,
notwithstanding your confidentiality and nondisclosure obligations, you are
hereby advised as follows pursuant to the Defend Trade Secrets Act: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to an attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.”

(l)    Forfeiture; Other Relief. You acknowledge and agree that the requirements
of this paragraph are among the material inducements for the Company to enter
into this Agreement. A breach of any provision in this Paragraph 9 shall
constitute a material breach of this Agreement and, in addition to any other
legal or equitable remedy available to the Company, shall entitle the Company to
(i) recover any Separation Pay paid to you, and (ii) stop providing you with any
additional Separation Pay.

(m)    Announcements. The Company shall afford you a reasonable opportunity to
review and comment on any public or internal announcements concerning the
termination of your employment with the Company.

10.    Cooperation. The Company is, and/or may become, involved in disputes with
third parties or regulatory investigations concerning matters relating to your
employment or areas of responsibility at the Company. You agree to (i) provide,
at such times and in such locations as shall not unreasonably interfere with
your personal and professional commitments, truthful and reasonable cooperation
to the Company including, but not limited to, your appearance at interviews with
attorneys representing the Company, depositions, or court testimony pertaining
to such matters whether or not formal proceedings have already been commenced
and through the conclusion of such matters or proceedings, and (ii) provide the
Company with all documents in your possession or control relating to such
matters, provided that the Company will reimburse you for all reasonable travel
expenses, including lodging and meals incidental to such cooperation.

 

6

Employee Initials: /s/REM

Company Initials: /s/WB



--------------------------------------------------------------------------------

11.    No Admission. Nothing in this Agreement is intended to or shall be
construed as an admission by the Company or any of the other Released Parties
that any of them violated any law, interfered with any right, breached any
obligation or otherwise engaged in any improper or illegal conduct with respect
to you or otherwise. The Company and the other Released Parties expressly deny
any such illegal or wrongful conduct.

12.    No Third-Party Beneficiary. The Separation Benefits described in this
Agreement do not confer any right to a benefit upon any other individual or any
employee of the Company. The Company specifically reserves its right to amend,
modify or terminate the terms and conditions of separation offered to any other
employee, and the terms of this Agreement shall not create any right or
expectation in any other individual that he or she is entitled to or will
receive the same or a similar benefit.

13.     ADEA Waiver Information/Revocation Period/Effective Date. It is the
Company’s intent to make certain that you fully understand the provisions and
effects of the Release, including your waiver and release of claims. By signing
the Release you will be acknowledging that you knowingly and voluntarily entered
into the Release with the purpose of waiving any rights and releasing any claims
under the Age Discrimination in Employment Act of 1967 (the “ADEA”).
Specifically, you will be acknowledging and agreeing that:

 

(i)

The Release is worded in an understandable way;

 

(ii)

You waive any rights and release all claims arising under the ADEA;

 

(iii)

You do not waive claims under the ADEA that may arise after the date you sign
the Release;

 

(iv)

The consideration given by the Company for the waiver of your rights and release
of claims is in addition to anything of value to which you are already entitled;

 

(v)

You are being advised by this writing to consult with an attorney prior to
executing the Release;

 

(vi)

You will have at least 21 days to consider the Release (although you may
voluntarily choose to sign the Release on, but no earlier than, the Separation
Date);

 

(vii)

Any changes made to this Agreement, whether material or immaterial, will not
restart the running of this 21-day period;

 

(viii)

You may revoke the waiver of rights and release of any ADEA (age discrimination)
claims covered by the Release within seven days of the date you sign the Release
by providing a signed, written notice of the decision to revoke to William
Bayers, EVP and General Counsel at the Company; and

 

(ix)

The Release will not be effective until the date upon which the revocation
period has expired without your revocation, which will be the eighth calendar
day after the date you sign the Release.

14.    Entire Agreement/Waiver/Choice of Law/Jury Waiver.

(a)    You acknowledge and agree that, with the exception of any agreements
incorporated in Paragraph 9(c) above, this Agreement supersedes any and all
prior or contemporaneous oral and/or written agreements between you and the
Company and sets forth the entire agreement between you and the Company;
provided, however, that the Non-Competition and Non-Solicitation Agreement
previously executed between you and the Company shall remain in full force and
effect and shall not be superseded until the end of the seventh business day
following your execution of this Agreement, provided further, that you have not
rescinded your agreement to the non-competition restrictions set forth in
Paragraph 9(e) during such period. No variations or modifications of this
Agreement shall be deemed valid unless reduced to writing and signed by you and
the Company.

 

7

Employee Initials: /s/REM

Company Initials: /s/WB



--------------------------------------------------------------------------------

(b)    The failure of the Company to seek enforcement of any provision of this
Agreement in any instance or for any period of time shall not be construed as a
waiver of such provision or of the Company’s right to seek enforcement of such
provision in the future.

(c)    This Agreement shall be deemed to have been negotiated and made in
Massachusetts, shall take effect as an instrument under seal within
Massachusetts, and shall be governed by and construed in accordance with the
laws of Massachusetts, without giving effect to conflict of law principles.

(d)    You agree that any action, demand, claim or counterclaim relating to the
terms and provisions of this Agreement, or to its breach, shall be commenced in
Massachusetts in a court of competent jurisdiction, and further acknowledge that
venue for such actions shall lie exclusively in Massachusetts and that material
witnesses and documents would be located in Massachusetts. You also agree that a
court in Massachusetts will have personal jurisdiction over you and you waive
any right to raise a defense of lack of personal jurisdiction by such a court.

(e)    Both parties hereby waive and renounce in advance any right to a trial by
jury in connection with any action, demand, claim or counterclaim relating to
the terms and provisions of this Agreement, or to its breach.

(f)    If any provision of this Agreement is held to be unenforceable, such
provision shall be considered to be distinct and severable from the other
provisions of this Agreement, and such unenforceability shall not affect the
validity and enforceability of the remaining provisions. If any provision of
this Agreement is held to be unenforceable as written but may be made
enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law.

(g)    Section headings in this Agreement are used for convenience or reference
only and shall not affect the meaning of any provision of this Agreement.

15.    Counterparts. The parties may execute this Agreement in counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument. Delivery of this Agreement by facsimile,
email in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a document
has the same effect as delivery of an executed original of this Agreement.

16.    Voluntary Agreement. By executing this Agreement, you acknowledge that
you have been afforded sufficient time to understand the terms and effects of
this Agreement, that you are being advised to consult with an attorney prior to
executing this Agreement, that your agreements and obligations hereunder are
made voluntarily, knowingly and without duress, and that neither the Company nor
its agents or representatives have made any representations inconsistent with
the provisions of this Agreement.

 

8

Employee Initials: /s/REM

Company Initials: /s/WB



--------------------------------------------------------------------------------

To accept the terms of this Agreement, please sign and date this Agreement,
initial each page, and return the signed and initialed copy of this Agreement to
William Bayers, EVP and General Counsel at the Company no later than June 14,
2019.

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE TERMS OF THIS AGREEMENT
AND KNOWINGLY AND VOLUNTARILY INTEND TO BE BOUND BY THEM:

 

ROSAMUND ELSE-MITCHELL

   

HOUGHTON MIFFLIN HARCOURT

PUBLISHING COMPANY

/s/Rosamund Else-Mitchell     By:   /s/William F. Bayers Date:   6/11/19    
Title:   EVP and General Counsel       Date:   6/11/19        

 

9

Employee Initials: /s/REM

Company Initials: /s/WB



--------------------------------------------------------------------------------

ATTACHMENT 1

GENERAL RELEASE OF CLAIMS

In exchange for the mutual promises and consideration set forth in the
Confidential Separation Agreement and General Release previously signed by me
(“Agreement”), I, Rosamund Else-Mitchell and anyone claiming through me or on my
behalf, waive the right to assert and further agree to release and discharge the
Company and the other Released Parties with respect to any and all Claims
whether currently known or unknown, that I now have, have ever had, or may ever
have against the Company and any of the other Released Parties arising from or
related to any fact, agreement, act, omission, or thing occurring or existing at
any time prior to or on the date on which I sign this General Release of Claims
(“Release”). Without limiting the foregoing, the Claims released by me hereunder
include, but are not limited to:

(a)    all Claims for or related in any way to my employment, compensation,
other terms and conditions of employment, or termination from employment with
the Company, including without limitation all claims for salary, wages, bonus,
incentive, commission, stock, stock options, severance pay, employee benefits or
any other compensation or benefit;

(b)    all Claims that were or could have been asserted by me or on my behalf:
(A) in any federal, state, or local court, commission, or agency; (B) under any
common law theory; or (C) under any contract, tort, federal, state, or local
law, statute, regulation, ordinance, constitutional provision, administrative
code, rule or executive order; and

(c)    all Claims that were or could have been asserted by me or on my behalf
arising under any of the following laws, as amended from time to time: the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act;
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act;
the Genetic Information Nondiscrimination Act; the Equal Pay Act of 1963; the
Rehabilitation Act of 1973; the National Labor Relations Act; the Employee
Retirement Income Security Act; the Family and Medical Leave Act; the Worker
Adjustment and Retraining Notification Act; the Uniformed Services Employment &
Reemployment Rights Act; the Massachusetts Fair Employment Practices Act; M.G.L.
c. 151B, § 1 et seq.; the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H
and 11I; the Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c.
214, § 1C; the Massachusetts Labor and Industries Act, M.G.L. c. 149, § 1 et
seq.; the Massachusetts Payment of Wages Act, M.G.L. c. 149, §§ 148 et seq.; the
Massachusetts Equal Pay Act, M.G.L. c. 149, §105A et seq., the Massachusetts
Privacy Act, M.G.L. c. 214, § 1B; and the Massachusetts Maternity Leave Act ,
M.G.L. c. 149, § 105(d), and all other federal, state and local laws, statutes,
regulations or ordinances, including any “whistleblower” law, statute,
regulation or ordinance, prohibiting discrimination or pertaining to employment.

(d)    Notwithstanding the foregoing terms, I do not waive or release (i) any
claim for the Separation Benefits; (ii) any right or claim that may not legally
be waived; (iii) any vested benefits under the Company’s employee benefit plans
and programs; (iv) my rights to indemnification and defense, if any, pursuant to
the Company’s certificate of incorporation and by-laws; or (v) my rights, if
any, under the Company’s D&O insurance policies.

All capitalized terms used in this Release but not defined shall have the
meanings given such terms in the Agreement.

This Release does not prohibit me from filing a charge of discrimination with
the EEOC or any state or local human rights agency. Nor does this Release
prevent me from participating in any investigation or proceeding conducted by
the EEOC or any state or local agency. However, the Release does preclude the
recovery of monetary damages, including attorney’s fees and costs, against the
Released Parties for any charge or claim of discrimination and I hereby waive
any right to any relief, including the right to damages, attorney’s fees and
costs in connection with any charge or claim for discrimination.

 

10

Employee Initials:

Company Initials:



--------------------------------------------------------------------------------

I represent and warrant that: (a) I have not filed any complaint, charge or
claim or initiated any other legal proceedings against any of the Released
Parties; (b) no such proceedings have been initiated against any of the Released
Parties on my behalf; (c) I am the sole owner of the Claims that are released
above; (d) none of these Claims has been transferred or assigned or caused to be
transferred or assigned to any other person, firm or other legal entity; and
(e) I have the full right and power to grant, execute, and deliver the Release.

I fully understand the provisions and effects of this Release. By signing this
Agreement, I acknowledge that I knowingly and voluntarily entered into this
Release with the purpose of waiving any rights and releasing any claims under
the Age Discrimination in Employment Act of 1967 (the “ADEA”). Specifically, I
acknowledge and agree that:

 

  i.

This Release is worded in an understandable way;

 

  ii.

I waive any rights and release all claims arising under the ADEA;

 

  iii.

I do not waive claims under the ADEA that may arise after the date I sign this
Release;

 

  iv.

The consideration given by the Company for the waiver of my rights and release
of claims is in addition to anything of value to which I am already entitled;

 

  v.

I am being advised by this writing to consult with an attorney prior to
executing this Release;

 

  vi.

I have 21 days to consider this Release (although I may voluntarily choose to
sign this Release earlier, but in no event earlier than the Separation Date);

 

  vii.

Any changes made to this Release, whether material or immaterial, will not
restart the running of this 21-day period;

 

  viii.

I may revoke this waiver of rights and release of any ADEA (age discrimination)
claims covered by this Release within seven days of the date I sign this Release
by providing a signed, written notice of the decision to revoke to William
Bayers, EVP and General Counsel at the Company; and

 

  ix.

This Release will not be effective until the date upon which the revocation
period has expired without my revocation, which will be the eighth calendar day
after the date I signed this Agreement.

I have read and understand the terms of this Release and knowingly and
voluntarily intend to be bound by them:

 

Signature:   /s/Rosamund Else-Mitchell     Date:   6/28/19   ROSAMUND
ELSE-MITCHELL      

 

11

Employee Initials:             

Company Initials:             